NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



JASON MARK BURNETT,                          )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D17-4756
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed November 22, 2019.

Appeal from the Circuit Court for
Hillsborough County; Samantha L. Ward,
Judge.

Howard L. Dimmig, II, Public Defender, and
Tim Bower Rodriguez, Special Assistant
Public Defender, Bartow, for Appellant.

Carolyn Snurkowski, Associate Deputy
Attorney General, Tallahassee, and
Jonathan S. Tannen, Assistant Attorney
General, Tampa, for Appellee.



PER CURIAM.


             Affirmed.


NORTHCUTT, KELLY, and SMITH, JJ., Concur.